Title: Joseph Dougherty to Thomas Jefferson, 19 March 1809
From: Dougherty, Joseph
To: Jefferson, Thomas


          
            Dear sir,  City of Washington Mar. 19th 1809
            Inclosed is the bill of leading for your goods which left this place a few days ago, Mr Colels Coles wrote you of the accident which happned to the vessel, on which they were first shipd—I re-shiped them on board the dolphin of york. Captn John Mager—Master—a dove colour silk in the form of a bed, I think filled with down—was got in your bed room—after you left the Presidents house. no one knows which it belongs; to you or the Presidents house. I will wait your instructions about it.Mr Coles set out from here this morning for N. york. I will write you more fully in a few days
            Sir your Hble Servt Jos Dougherty
          
          
            N.B. a trunk left with me by Mr T. J. Randolph. for Frank Carr of Charlottsville. I send in care of Mr Julian who will hand this to you
          
        